COURT OF CHANCERY
                                     OF THE
                               STATE OF DELAWARE
PATRICIA W. GRIFFIN                                                   CHANCERY COURTHOUSE
MASTER IN CHANCERY                                                         34 The Circle
                                                                   GEORGETOWN, DELAWARE 19947



                      Final Report:     September 27, 2021
                      Date Submitted:   June 23, 2021

Zachary A. George, Esquire                   Brian V. DeMott, Esquire
Hudson, Jones, Jaywork & Fisher, LLC         Baird Mandalas Brockstedt, LLC
225 South State Street                       2711 Centerville Road, Suite 401
Dover, Delaware 19901                        Wilmington, Delaware 19808

Re:      Michael Hamby v. Richard L. Sapp Farms, LLC, Richard L. Sapp, Sr.,
         Richard L. Sapp, Jr., Richard L. Sapp, III, Trey Sapp, and Michelle Sapp
         C.A. No. 2020-0911-PWG

Dear Counsel:

         Pending before me is a motion to dismiss for lack of subject matter

jurisdiction and, in the alternative, a motion to sever and transfer the legal claims

to the Superior Court. This matter arises out of a property dispute between two

neighbors in Kent County, Delaware.        A homeowner’s residential property is

generally surrounded on three sides by his neighbor’s farmland. The homeowner

claims that the neighbor’s farming operations’ use of large, industrial size

irrigation systems, which he alleges propels copious amounts of water onto the

homeowner’s property, is a continuing trespass and nuisance. He seeks injunctive

relief and damages. The neighbor conducting farming operations counterclaims

for damages for trespass when the homeowner discharged a firearm over and onto

its farmland. The farming neighbor moved to dismiss the homeowner’s action,
Michael Hamby v. Richard L. Sapp Farms, LLC
C.A. No. 2020-0911-PWG
September 27, 2021

arguing that the Court of Chancery has no subject matter jurisdiction because there

is no continuing trespass and the homeowner has an adequate remedy at law.

Alternatively, the farming neighbor seeks to sever and transfer the legal claims to

the Superior Court for trial by jury. I find that Petitioner has posited a possible

claim for which equitable relief may be granted. I also determine that this Court

can properly invoke the clean-up doctrine to resolve all issues in this litigation

under its ancillary jurisdiction.             I recommend that the Court deny both the

Respondents’ motion to dismiss and their alternative motion to sever and transfer

the legal claims to Superior Court. This is a final Master’s Report.

                                        I. BACKGROUND

          Michael Hamby (“Petitioner”) owns property located at 5050 Milford

Harrington Highway, Harrington, Delaware (the “Residential Property”).1 Richard

L. Sapp Farms LLC owns agricultural lands located at 5144 Milford Harrington

Highway, Harrington, Delaware (the “Agricultural Property.”).2 Richard L. Sapp,

Sr., Richard L. Sapp, Jr., Richard L. Sapp, III, and Michelle Sapp all work for

Richard L. Sapp Farms, LLC (collectively “Respondents”).3




1
    Docket Item (D.I.) 1, ¶ 1.
2
    Id., ¶¶ 2, 4.
3
    Id., ¶ 4; Richard L. Sapp III is also known as Trey Sapp. D.I. 8, ¶ 4.

                                                  2
Michael Hamby v. Richard L. Sapp Farms, LLC
C.A. No. 2020-0911-PWG
September 27, 2021

          Petitioner lives at the Residential Property.4      The Residential Property

generally abuts the Agricultural Property on three sides, and fronts on the Milford

Harrington Highway on the fourth side.5            Respondents use the Agricultural

Property for commercial agricultural operations throughout the year and operate

industrial/commercial irrigation systems (the “irrigation systems”) to water the

crops on the Agricultural Property adjacent to the Residential Property.6

          Petitioner claims that, because of Respondents’ use of the irrigation systems,

which are designed to “propel water long distances at high pressure,”7 a deluge of

water continually flows onto the Residential Property, causing damage to the

Residential Property.8 He also asserts that Respondents have entered onto the

Residential Property and damaged a light post.9 Petitioner asserts that he has

repeatedly demanded that Respondents “cease and desist” from interfering with the

Residential Property.10          Respondents claim that, on or about July 7, 2020,



4
    D.I. 1, ¶ 7.
5
    Id., ¶ 8; see D.I. 8, ¶ 8.
6
    D.I. 1, ¶¶ 9, 11.
7
    Id.
8
  Id., ¶¶ 13, 14, 23. Petitioner alleges that, because of the irrigation systems, glass and
shingles on three storage sheds on the Residential Property have been damaged, and that
the sheds suffer from rot. Id., at ¶¶ 29, 30.
9
    Id., ¶¶ 32-34.
10
     Id., ¶ 12.

                                              3
Michael Hamby v. Richard L. Sapp Farms, LLC
C.A. No. 2020-0911-PWG
September 27, 2021

Petitioner discharged a firearm while on the Residential Property over or onto the

Agricultural Property, and may have done so on other occasions.11

          Petitioner filed the Petition for Permanent Injunction and Damages

(“Petition”) on October 23, 2020.12                Respondents filed their Answer and

Counterclaim, which included a demand for a “Jury of Twelve,” on December 15,

2020.13

          Respondents filed the Motion to Dismiss for Lack of Subject Matter

Jurisdiction (“Motion”), or, Alternatively, Motion to Sever and Transfer

(“Alternative Motion”) on March 26, 2021.14 Petitioner filed his Opposition to the

Motion and Alternative Motion on May 21, 2021, and Respondents filed their

Reply on June 23, 2021.15

                                        II.   ANALYSIS

          “As Delaware’s Constitutional court of equity, the Court of Chancery can

acquire subject matter jurisdiction over a cause in only three ways, namely, if: (1)

one or more of the plaintiff's claims for relief is equitable in character, (2) the

plaintiff requests relief that is equitable in nature, or (3) subject matter jurisdiction


11
     D.I. 8, ¶¶ 2, 3, 10.
12
     D.I. 1.
13
     D.I. 8.
14
     D.I. 14.
15
     D.I. 18; D.I. 19.

                                               4
Michael Hamby v. Richard L. Sapp Farms, LLC
C.A. No. 2020-0911-PWG
September 27, 2021

is conferred by statute.”16 “In deciding whether or not equitable jurisdiction exists,

the Court must look beyond the remedies nominally being sought, and focus upon

the allegations of the complaint in light of what the plaintiff really seeks to gain by

bringing his or her claim.”17 “The analysis requires a realistic assessment of the

nature of the wrong alleged and the remedy available in order to determine whether

a legal remedy is available or fully adequate.”18 “This Court has jurisdiction if the

complaint alleges facts which, if true, demonstrate the existence of an equitable

relationship (e.g., fiduciary duties) or the need for uniquely equitable relief

(e.g., injunction).”19

     A. This Court has Subject Matter Jurisdiction over Petitioner’s Trespass
        Claim.

        The issue is whether Petitioner’s claim for trespass is one for which the

equitable remedy of injunction could issue. Respondents seek dismissal of this

action because they allege Petitioner has an adequate legal remedy in the form of

16
  Endowment Rsch. Grp., LLC v. Wildcat Venture Partners, LLC, 2021 WL 841049, at
*6 (Del. Ch. Mar. 5, 2021) (citations omitted).
17
   Candlewood Timber Grp., LLC v. Pan Am. Energy, LLC, 859 A.2d 989, 997 (Del.
2004); see also FirstString Rsch., Inc. v. JSS Med. Rsch. Inc., 2021 WL 2182829, at *4
(Del. Ch. May 28, 2021) (“This Court will go behind the façade of prayers to determine
the true reason for which the plaintiff has brought suit.”) (internal quotation marks and
citations omitted).
18
   Endowment Rsch. Grp., LLC, 2021 WL 841049, at *6 (internal quotation marks and
citation omitted).
19
  Gordon v. Nat’l R.R. Passenger Corp., 1997 WL 298320, at *6 (Del. Ch. Mar. 19,
1997).

                                              5
Michael Hamby v. Richard L. Sapp Farms, LLC
C.A. No. 2020-0911-PWG
September 27, 2021

damages to redress his trespass claim.20 They further argue that “the Petition

[alleges] that Respondents perpetrated a series of past trespasses against the

Property and that Petitioner is concerned that future, ordinary trespasses may occur

later.”21         And, because water is not being sprayed on Petitioner’s property

perpetually, and Petitioner seeks to enjoin speculative future trespasses, which are

not sufficiently severe to warrant equitable intervention, Respondents assert

Petitioner is not entitled to an injunction, and money damages are a sufficient

remedy.22 Petitioner responds that the Petition alleges a continuing trespass and

harm caused by Respondents and, without an injunction, there will be a

multiplicity of lawsuits because the harm will continue in the future.23

          “[T]his Court has subject matter jurisdiction over . . . claims for both

continuing trespass and private and continuing nuisance.”24 It is settled law that an

20
     D.I. 14, at 4.
21
     Id., at 5.
22
     Id., at 4-5.
23
     D.I. 18, ¶¶ 5-8.
24
   Gordon, 1997 WL 298320, at *11. In a line of cases that starts in the early nineteenth
century, this Court has held that it can exercise jurisdiction over claims to grant
injunctive relief for trespass or nuisance where legal remedies are inadequate. See, e.g.,
Robinson v. Oakwood Vill., LLC, 2017 WL 1548549 (Del. Ch. Apr. 28, 2017); Alfieri v.
State, 1984 WL 478437 (Del. Ch. Aug. 8, 1984); Goldinger Bros., Inc. v. Warren, 1978
WL 21997 (Del. Ch. July 18, 1978); Green v. Cowgill, 61 A.2d 410 (Del. Ch. 1948);
Town of Seaford v. Eastern Shore Pub. Serv. Co., 191 A. 892, 898 (Del. Ch. 1937); Dill
v. Dill, 91 A. 450, 451 (Del. Ch. 1914); Tatnall v. Shallcross, 4 Del. Ch. 634, 642 (Del.
Ch. 1873); Fleming v. Collins, 2 Del. Ch. 230, 232 (Del. Ch. 1859); Huggins v. Little, 2
Del. Cas. 595 (Del. Ch. 1821).

                                              6
Michael Hamby v. Richard L. Sapp Farms, LLC
C.A. No. 2020-0911-PWG
September 27, 2021

injunction will issue in this Court “against one not privileged in law to go upon the

land, where plaintiff shows title, and continued trespass and defendant fails to

show a privilege or right to enter.”25 And, this Court has recognized that the flow

of water can constitute a continuing trespass that could support injunctive relief in

cases where legal remedies are inadequate.26

         First, I consider Respondents’ argument that Petitioner’s trespass claim is

not for a continuing trespass. They assert that this Court, in Gordon v. National

Railroad Passengers Corporation (“Gordon”),27 adopted the definition of

“continuing trespass” from the Restatement (Second) of Torts, which provides that

a continuing trespass results from the failure to remove from another’s land any

“thing which he has tortiously erected or placed” on that land “for the entire time

during which the thing is wrongfully on the land.”28 The trespass in Gordon was a

deposit of contaminated fill.29 The Gordon defendants attempted to distinguish

their situation from cases involving “continuing acts of flowing water,” arguing

that there was no threat that further fill would be deposited so there was no



25
     Amer v. NVF Co., 1994 WL 279981, at *7 (Del. Ch. June 15, 1994) (citations omitted).
26
  See, e.g., Robinson, 2017 WL 1548549, at *15; Alfieri, 1984 WL 478437, at *3;
Glassman v. Weldin Farms, Inc., 359 A.2d 669 (Del. Ch. 1976).
27
     1997 WL 298320 (Del. Ch. Mar. 19, 1997).
28
     D.I. 19, ¶ 6 (citing Gordon, 1997 WL 298320, at *11).
29
     1997 WL 298320, at *2.

                                              7
Michael Hamby v. Richard L. Sapp Farms, LLC
C.A. No. 2020-0911-PWG
September 27, 2021

continuing harm.30 In Gordon, then Chancellor Chandler held this Court had

jurisdiction over the matter because, if the claim is proven, the deposit constituted

a continuing trespass. He applied the “continuing trespass” definition in “section

161 of the Restatement (a party’s failure to remove a thing which he has tortiously

placed on land of another constitutes a continuing trespass for as long as the thing

remains)” to the facts in that case, but did not overrule other cases’ holdings

addressing different types of trespasses.31

          Here, unlike Gordon, the alleged trespass is for continuing acts of flowing

water so cases addressing water damage to property as trespass do apply. “Prior

cases in this Court involving the flow of water have found that the instrumentality

which constitutes the means for the trespass may take any intrusive form, including

water from an improperly constructed artificial structure. That is, a trespass then

may be said to consist of the intrusion of water from a condition created by the

defendant which interferes with plaintiffs’ use of their property.”32


30
     Id., at *7.
31
     Id., at *9.
32
   Robinson v. Oakwood Vill., LLC, 2017 WL 1548549, at *15 (Del. Ch. Apr. 28, 2017)
(cleaned up); see also Beckrich Holdings, LLC v. Bishop, 2005 WL 5756847, at *11 (Del.
Ch. June 9, 2005) (“Trespass is entry onto real property without the permission of the
owner, and may consist of the intrusion of water that interferes with plaintiff’s use of
their property.”); Alfieri v. State, 1984 WL 478437, at *3 (Del. Ch. Aug. 8, 1984) (“Any
entry on land in the peaceable possession of another is deemed a trespass,” and the
“instrumentality which constitutes the means for the trespass may take any intrusive
form, including water . . .”); Wilmont Homes, Inc. v. Weiler, 202 A.2d 576, 579 (Del.
                                              8
Michael Hamby v. Richard L. Sapp Farms, LLC
C.A. No. 2020-0911-PWG
September 27, 2021

         Petitioner asserts that Respondents have used the irrigation systems, which

propel copious amounts of water onto the Residential Property, causing the alleged

harm, on a continual basis for years.33 Based upon the factual allegations in the

Petition, it appears that such use, and the resulting harm, will continue in the

future.

         Next, I consider Respondents’ claim that any damage caused by the

irrigation systems has not been severe and does not warrant injunctive relief,

relying on the Court’s holding in Nebeker v. Berg.34 In Nebecker, landowners

sought to enjoin defendants, the commissioners of Newport, Delaware, and their

agents, from trespassing on the landowners’ property and destroying fences,

shrubbery, grass, and crops on their property.35 The defendants admitted that they

tore down fences and destroyed shrubbery to lay a sidewalk across the front of the

landowners’ lot, but responded that no additional fences would be torn down, or


1964) (upholding the Vice Chancellor’s finding of jurisdiction and issuance of an
injunction to abate a nuisance where surface water collected in plaintiffs’ back yards
because of negligent grading of adjacent land by defendants).
33
   The Petition claims that Petitioner is suffering ongoing harm because Respondents
“continually propel copious amounts of water onto [Petitioner’s] property;” “[f]or years
and to this day, . . . Respondents have trounced Petitioner’s backyard with water from
these giant apparatuses;” “[t]he deluge of water sprayed onto Petitioner’s real property
has interfered with his right to quiet use and enjoyment of his backyard;” and that
Petitioner will continue to suffer irreparable harm without an injunction. D.I. 18, ¶ 5
(citing D.I. 1, ¶¶ 12, 13, 23) (emphasis omitted).
34
     D.I. 19, ¶ 8 (citing Nebeker v. Berg, 115 A. 310, 311 (Del. Ch. 1921)).
35
     Nebecker, 115 A. at 310.

                                               9
Michael Hamby v. Richard L. Sapp Farms, LLC
C.A. No. 2020-0911-PWG
September 27, 2021

shrubbery, grass or crops destroyed, in the future.36 Weighing the evidence at the

preliminary injunction stage, the Court denied the preliminary injunction,

concluding that the actionable trespass “has already been done and nothing is

threatened in the future.”37

           Respondents’ reliance on Nebecker is misplaced. First, in Nebecker, there

was no threat of future serious harm.38 Here, Petitioners have alleged an ongoing

and future harm. Second, the Nebecker Court weighed evidence on a request for

preliminary injunction, while the Motion here applies the standards for determining

subject matter jurisdiction.39

           For purposes of determining jurisdiction, I assume the factual allegations in

the Petition are true, and decline to find that the alleged trespass is not sufficiently

severe to warrant injunctive relief. Petitioner’s factual allegations, if proven, show

a continuing trespass and a threat of continuing harm in the future for which an




36
     Id., at 311.
37
     Id.
38
   The Nebecker Court held that the only possible future injury was damage caused by
“walking over the strip [where the sidewalk was laid] and finishing the nearly completed
work.” Id. The Court did not consider this injury of “such serious nature as would justify
the issuance of a preliminary writ.” Id.
39
  See Candlewood Timber Grp., LLC v. Pan Am. Energy, LLC, 859 A.2d 989, 997 (Del.
2004).

                                              10
Michael Hamby v. Richard L. Sapp Farms, LLC
C.A. No. 2020-0911-PWG
September 27, 2021

injunction could issue. I conclude that Petitioner has shown a genuine claim for

equitable relief such that this Court has jurisdiction over the matter.40

      B. This Court Should Exercise Ancillary Jurisdiction over Legal Claims under
         the Clean-up Doctrine.

          In the alternative, Respondents strenuously argue that this Court should

sever and transfer the legal claims in this action to the Superior Court because (1)

Respondents have a right to a jury trial, (2) the Superior Court is well-equipped to

handle common law tort claims like the parties’ mutual trespass claims, and (3) the

case is in an early enough stage that a transfer would not hinder judicial

economy.41 Petitioner responds that this Court can hear legal claims under the

clean-up doctrine.42 Respondents reply that the Court of Chancery may exercise

jurisdiction under the clean-up doctrine but that the interests of justice would best

be served by transfer.43

          The Chancellor recently affirmed Delaware’s well-established law

“maintaining the viability of the clean-up doctrine over a right to a jury trial as to




40
   Whether Petitioner is entitled to relief (and can meet his burden to demonstrate each
element of the trespass claim), however, “is a separate determination.” See, e.g., Gordon
v. Nat’l R.R. Passenger Corp., 1997 WL 298320, at *6 (Del. Ch. Mar. 19, 1997).
41
     D.I. 14, at 5-11; D.I. 19, ¶¶ 2-4.
42
     D.I. 18, ¶ 10.
43
     D.I. 19, ¶¶ 4, 5.

                                              11
Michael Hamby v. Richard L. Sapp Farms, LLC
C.A. No. 2020-0911-PWG
September 27, 2021

intertwined issues.”44 “It is a well-established that if a controversy contains any

equitable feature that would provide this Court with subject-matter jurisdiction

over any part of a controversy, the Court may, in its discretion, take jurisdiction

over the entire controversy.”45 “[O]nce a right to relief in Chancery has been

determined to exist, the powers of the Court are broad and the means flexible to

shape and adjust the precise relief to be granted so as to enforce particular rights

and liabilities legitimately connected with the subject matter of the action.”46

           “This court applies several factors in determining whether it will entertain

ancillary legal claims” under the clean-up doctrine.47 These factors are “whether

retention of the claim will: 1) resolve a factual issue which must be determined in

the proceedings; 2) avoid a multiplicity of suits; 3) promote judicial efficiency; 4)

do full justice; 5) avoid great expense; 6) afford complete relief in one action; or 7)


44
   FirstString Research, Inc. v. JSS Medical Research Inc., 2021 WL 2182829, at *10
(Del. Ch. May 28, 2021). In that opinion, the Chancellor acknowledged that “access to a
jury trial is [not] a trivial matter to be ignored.” Id., at *11. She held that it “is an
important factor to consider when determining whether this court will exercise its
discretion to decide the whole controversy,” and also “one of the factors motivating this
court’s willingness to go behind the façade of prayers to determine the true reason for
which the plaintiff has brought suit.” Id. (internal quotation marks and citations omitted).
Here, I determine that Petitioner has shown a genuine claim for equitable relief and since
the equitable and legal matters are intertwined, it is in my discretion to take jurisdiction
over the entire controversy.
45
     Clark v. Teeven Holding Co., 625 A.2d 869, 881 (Del. Ch. 1992).
46
 FirstString Research, Inc., 2021 WL 2182829, at *6 (quoting Wilmont Homes, Inc. v.
Weiler, 202 A.2d 576, 580 (Del. 1964)).
47
     Id.

                                              12
Michael Hamby v. Richard L. Sapp Farms, LLC
C.A. No. 2020-0911-PWG
September 27, 2021

overcome insufficient modes of procedure at law.”48 In this matter, there are legal

claims for Petitioner’s damages claims for trespass and nuisance, and Respondents’

trespass counterclaim (“Counterclaim”) seeking damages. I analyze each of these

claims in turn under the factors identified above.

         1. Petitioner’s Damages Claims

         Petitioner seeks money damages for trespass and nuisance for interference

with Petitioner’s quiet use and enjoyment of the land, and for trespass to chattels

for property damage allegedly caused by the Respondents’ use of the irrigation

systems.49 The factors weigh heavily in favor of this Court exercising jurisdiction

under the clean-up doctrine. I consider whether the facts involved in the legal and

equitable claims are “so intertwined that it would be undesirable or impossible to

sever them.”50 The basis for Petitioner’s request for injunctive relief depends on a

factual finding concerning Respondents’ alleged trespasses onto the Residential

Property, which, for the most part, present the same factual issues as the

Petitioner’s legal claims.51 Therefore, I find Petitioner’s legal and equitable claims



48
     Id. (quoting Acierno v. Goldstein, 2004 WL 1488673, at *5 (Del. Ch. June 25, 2004)).
49
     D.I. 1 at ¶¶ 21-34.
50
     Clark, 625 A.2d at 882.
51
   The claim regarding Respondents’ alleged destruction of the Petitioner’s light post is
not part of Petitioner’s request for injunctive relief, so facts pertaining to that claim may
fall outside of the evidence presented to show the need for an injunction. However, given
that the light post claim plays a small role in the larger property dispute between the
                                              13
Michael Hamby v. Richard L. Sapp Farms, LLC
C.A. No. 2020-0911-PWG
September 27, 2021

are so intertwined that it would be undesirable to sever them. And, unlike the

Superior Court, this Court can issue an injunction should Petitioner prove a

continuing trespass, and is uniquely situated to do full justice and afford complete

relief in one action. Exercising this Court’s ancillary jurisdiction under the clean-

up doctrine will avoid a multiplicity of suits and potentially inconsistent factual

findings, thereby promoting judicial efficiency and avoiding litigation expenses.

        At this stage, Petitioner shows a genuine claim for injunctive relief and,

therefore, it is within this Court’s discretion to exercise its ancillary jurisdiction

over the remainder of Petitioner’s claims under the cleanup doctrine. For the

reasons discussed above, it is appropriate for Petitioner’s damages claims to

remain in this Court under the clean-up doctrine.

        2. Respondent’s Counterclaim

        Respondents’ Counterclaim seeks money damages for trespass arising out of

an incident in July of 2020 when Petitioner allegedly discharged a high-power

firearm over or onto Respondent’s land.52 The factors also weigh in favor of this

Court exercising jurisdiction over the Counterclaim under the clean-up doctrine.

While the Counterclaim presents a set of specific facts that goes beyond the scope

of Petitioner’s claims, that alone is not sufficient for this Court to decline to


parties, it would be inefficient and cause a multiplicity of suits for that claim to be
addressed in a separate legal action.

                                              14
Michael Hamby v. Richard L. Sapp Farms, LLC
C.A. No. 2020-0911-PWG
September 27, 2021

exercise ancillary jurisdiction.53 The pleadings, considered together, present a

property dispute between two neighbors that consists of different elements but

involves overlapping and intertwined issues. It would be undesirable and

inefficient to sever the Counterclaim since, if this Court doesn’t exercise its

ancillary jurisdiction over the Counterclaim, the parties will be subjected to

piecemeal litigation regarding the same overall dispute, wasting not only the

litigants’ time and money but also the Judiciary’s resources.

          It is within this Court’s discretion to exercise its ancillary jurisdiction over

the Counterclaim under the cleanup doctrine. As discussed above, it is appropriate

for the Counterclaim, along with Petitioner’s damages claims, to remain in this

Court under the clean-up doctrine.

                                     III.     CONCLUSION

          For the reasons stated above, I find Petitioner shows a genuine claim for

equitable relief and recommend the Court deny Respondents’ motion to dismiss for

lack of subject matter jurisdiction. I also recommend the Court deny Respondents’

alternative motion to sever and transfer the legal claims to the Superior Court for

trial by jury and, instead, exercise its ancillary jurisdiction over the legal claims



52
     D.I. 8.
53
     See Utz v. Utz, 1999 WL 1425413 (Del. Ch. Dec. 22, 1999).

                                                15
Michael Hamby v. Richard L. Sapp Farms, LLC
C.A. No. 2020-0911-PWG
September 27, 2021

under the clean-up doctrine. This is a final Master’s Report, and exceptions may

be taken under Court of Chancery Rule 144.

                                                   Sincerely,

                                                   /s/ Patricia W. Griffin
                                                   Master Patricia W. Griffin




                                              16